DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 is indefinite because it fails to positively recite a step of cleaning ware using the cleaning composition. Claim 1, line 4, should be amended to “the rinse cycle”.  Claim 2 is indefinite because it is unclear what the skilled artisan would consider as “similar to the amount of cleaning composition delivered into the rinse”.  Claim 2 is indefinite because “the amount” lacks positive antecedent basis.   Claim 3 is indefinite because “the maximum temperature”, “the rinse water”, “the main wash water” lack positive antecedent basis. Claim 4, “the duration” lacks positive antecedent basis.  Claim 4, line 2, “the rinse” should be amended to “the rinse cycle” with all of the dependent claims.  Claim 12 is indefinite because “the length of an automatic dishwashing program” lacks positive antecedent basis.  The claim is further indefinite because it is unclear the positive processing steps of delivering a dose of the cleaning composition reduces the length of the dishwashing program.  Claim 13 is indefinite for similar reasons.  It is unclear how the positive processing steps of delivering a dost of the cleaning composition reduces the temperature of the program. Additionally, “the temperature” lacks positive antecedent basis. 
 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-6, and 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deweerd et al. (WO2005/060820).
Re claim 1, Deweerd et al. dishwasher with a bulk wash aid dispenser.  Deweerd et al. teach the amount of solid bulk wash aid in a single charge can be dispensed in predetermined amounts at various times throughout the dishwashing cycle or the individual cycles of the dishwashing cycle (pages 12-13 bridging).  Page 6, lines 1-6 teaches that controllable quantities of wash aid are stored in the dispenser and dispensed during a dishwashing cycle, which includes individual cycles such as a soak, rinse, and wash cycle.   Re claim 2, the limitations are met since Deweerd teaches delivery of the wash aid during a wash and rinse cycle.  Re claims 5-6, refer to element 40 which teaches a bulk dispenser for multiple dosing (Fig. 6).  Re claims 12-13, the limitations are met in view of the indefiniteness.  Additionally,  it appears that delivering of a dose of the cleaning composition to the wash and rinse results in a reduction in the length of the dishwashing program and the reduction in temperature. The examiner argues that since the prior art is teaching the processing steps, as discussed previously, the limitations of a reduction in the program and a reduction in temperature are met. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3, and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over unpatentable over Deweerd (WO2005/060820) in view of Monsrud et al. (US2013/0146102A1).
Deweerd teaches the invention substantially as claimed with the exception of the rinse temperature and the components of the composition, as recites in claims 7-10.  Monsrud et al. teach a ware washing composition comprising a source of alkalinity, enzymes which include protease and amylase, a complexing agent (i.e. chelant; paragraphs 8, 83, 91). Paragraph 44 teaches the temperature of the cleaning solution during the wash to be around 43C with a rinse up to 71C.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method of Deweerd to include the ware washing composition comprising an alkaline, enzymes (protease and amylase) and a complexing agent, as taught by Monstrud et al. for purposes of effectively cleaning and removing soils, included based and burnt on from dishware. 
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over unpatentable over Deweerd (WO2005/060820) in view of Kellett (U5453216).
Deweerd teaches the invention substantially as claimed with the exception of the limitations of the main wash having a duration of 1.5 times longer than the rinse. Kellett teaches that a typical dishwashing session includes a main wash of 15 min and a rinse cycle of 6 min.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method of Deweerd  to include the main wash being longer than the rinse, since Kellett teaches it is conventional to have a typical dishwashing machine having a main wash of 15 min, with a rinse of 6 min, wherein the wash is 1.5 times longer than the rinse.   
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over unpatentable over Deweerd (WO2005/060820) in view of Delplancke et al. (US2019/0256802A1).
Deweerd teaches the invention substantially as claimed with the exception of the dispersant polymer. Delplancke et al. teach automatic dishwashing composition comprising a dispersant polymer (paragraph 82) for purposes of providing improved removal of cooked, baked and burnt on soils from dishware.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Deweerd to include a dishwashing composition comprising a dispersant polymer, as taught by Delplancke et al., for purposes of effectively removing baked and burnt on soils from dishware. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Delgado and Wilcox et al. teach a bulk unit dose dispenser. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sharidan Carrillo whose telephone number is (571)272-1297. The examiner can normally be reached M-F, 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Sharidan Carrillo
Primary Examiner
Art Unit 1711



/Sharidan Carrillo/Primary Examiner, Art Unit 1711                                                                                                                                                                                         bsc